            Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JANE DOE,                                         CIVIL ACTION

                           Plaintiff,                 No.: 2:21-cv-00551-CMR

    v.

    GENESIS HEALTHCARE and 1526
    LOMBARD STREET SNF OPERATIONS,
    LLC d/b/a POWERBACK
    REHABILITATION 1526 LOMBARD
    STREET,

                           Defendants.


                  DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

          Defendants, Genesis Healthcare, Inc. (incorrectly identified in the Complaint; hereinafter

“Genesis HealthCare”) and 1526 Lombard Street SNG Operations LLC d/b/a PowerBack

Rehabilitation 1526 Lombard Street (“PowerBack”), through their undersigned counsel, answer

the Complaint of Plaintiff, Jane Doe,1 as follows:

                                        AS TO THE “PARTIES”2

          1.      Defendants admit only that Plaintiff is an adult individual. Defendants lack sufficient

knowledge and information to form a belief regarding the truth of the remaining allegations in

Paragraph 1 of the Complaint and therefore deny those allegations.




1
    Plaintiff has filed a motion to proceed anonymously, which remains pending. (ECF No. 2.)
2
 Defendants use the headings in Plaintiff’s Complaint for the convenience of the reader, and no admission
of any fact or assertion is made or implied thereby.
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 2 of 20




       2.      Defendants admit only that Genesis HealthCare is a corporation in the healthcare

field, maintains a principal place of business at 101 East State Street, Kennett Square, PA, and that

Plaintiff was employed by PowerBack for a period of time at PowerBack’s facility located at 1526

Lombard Street, Philadelphia, PA. Defendants otherwise deny the allegations in Paragraph 2 of

the Complaint, and specifically deny that Genesis HealthCare ever employed Plaintiff.

       3.      Defendants admit only that PowerBack operated a facility located at 1526 Lombard

Street, Philadelphia, PA and that it employed Plaintiff for a period of time. Defendants otherwise

deny the allegations in Paragraph 3 of the Complaint.

       4.      Defendants admit only that PowerBack provided post-hospital rehabilitation and

medical care at 1526 Lombard Street, Philadelphia, PA 19146 and that Plaintiff was employed

by PowerBack for a period of time as a Certified Nursing Assistant (“CNA”). Defendants

otherwise deny the allegations in Paragraph 4 of the Complaint.

       5.      Defendants deny the allegations in Paragraph 5 of the Complaint, as they

characterize written documents that speak for themselves.

       6.      Defendants admit only that in response to the Charge of Discrimination Plaintiff

filed with the Equal Employment Opportunity Commission (“EEOC”), PowerBack submitted a

Position Statement that was signed by Traci Fegley and Chris Donato of Genesis Administrative

Services LLC. Defendants deny the remaining allegations in Paragraph 6 of the Complaint.

                                 JURISDICTION AND VENUE

       7.      The allegations contained in Paragraph 7 of the Complaint are conclusions of law to

which no response is required.

       8.      The allegations contained in Paragraph 8 of the Complaint are conclusions of law to

which no response is required.



                                                 2
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 3 of 20




       9.      The allegations contained in Paragraph 9 of the Complaint are conclusions of law to

which no response is required.

       10.     The allegations contained in Paragraph 10 of the Complaint are conclusions of law

to which no response is required.

       11.     Defendants lack sufficient knowledge and information to form a belief about the

truth of the allegations in Paragraph 11 of the Complaint as the term “[a]t all times relevant hereto”

is undefined, and therefore deny the allegations.

       12.     The allegations contained in Paragraph 12 of the Complaint are conclusions of law

to which no response is required. To the extent Paragraph 12 contains factual allegations, they are

denied. With respect to Plaintiff’s allegations concerning Exhibit A, Defendants deny the allegations

as they characterize a written document that speaks for itself.

                                       AS TO “COUNT I”

       13.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       14.     Defendants admit only that Plaintiff began employment with PowerBack as a CNA

at 1526 Lombard Street, Philadelphia, PA 19146, on or about February 19, 2019. Defendants deny

that Plaintiff was employed by Genesis HealthCare and otherwise deny the allegations in Paragraph

14 of the Complaint.

       15.     Defendants lack sufficient knowledge and information to form a belief about the

truth of the allegations in Paragraph 15 of the Complaint and therefore deny the allegations.

       16.     The allegations contained in Paragraph 16 of the Complaint and its subparts are

conclusions of law to which no response is required. To the extent Paragraph 16 and its subparts

contain factual allegations, they are denied.



                                                    3
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 4 of 20




       17.     Defendants deny the allegations in Paragraph 17 of the Complaint.

       18.     Defendants deny the allegations in Paragraph 18 of the Complaint that Plaintiff was

wrongfully discharged/terminated, and with respect to the remaining allegations Defendants lack

sufficient knowledge and information to form a belief about the truth of the allegations and therefore

deny them.

       19.     Defendants admit only that Plaintiff’s union mentioned a grievance involving

Plaintiff. Defendants lack sufficient knowledge and information to form a belief about the truth of

the remaining allegations in Paragraph 19 of the Complaint and therefore deny them.

       20.     Defendants admit only that PowerBack determined that Plaintiff’s conduct warranted

termination of employment. Defendants deny the remaining allegations in Paragraph 20 of the

Complaint.

       21.     Defendants deny the allegations in Paragraph 21 of the Complaint and its subparts,

and specifically deny Plaintiff’s characterization of the disciplinary actions of the pleaded

individuals, including that the allegations characterize written documents that speak for themselves,

and that such individuals are “similarly situated”. With respect to Plaintiff’s allegations that the

pleaded individuals are cisgender, Defendants lack sufficient knowledge and information to form a

belief about the truth of the allegations and therefore deny them.

       22.     Defendants lack sufficient knowledge or information to form a belief regarding the

truth of the allegations in Paragraph 22 of the Complaint regarding Plaintiff’s recollection.

Defendants otherwise deny the allegations in Paragraph 22.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.



                                                  4
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 5 of 20




                                        AS TO COUNT II

       23.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       24.     Defendants deny the allegations in Paragraph 24 of the Complaint.

       25.     Defendants deny the allegations in Paragraph 25 of the Complaint.

       26.     Defendants deny the allegations in Paragraph 26 of the Complaint.

       27.     Defendants admit only that Plaintiff was suspended from employment with

PowerBack on or about February 13, 2020 and that Plaintiff’s employment was terminated on or

about March 2, 2020. Defendants deny the remaining allegations in Paragraph 27 of the Complaint.

       28.     Defendants deny the allegations in Paragraph 28 of the Complaint.

       29.     Defendants lack sufficient knowledge and information to form a belief about the

truth of the allegations in Paragraph 29 of the Complaint and therefore deny the allegations.

       30.     Defendants admit only that Plaintiff’s union mentioned a grievance involving

Plaintiff. Defendants lack sufficient knowledge and information to form a belief about the truth of

the remaining allegations in Paragraph 30 of the Complaint and therefore deny them.

       31.     Defendants admit only that PowerBack determined that Plaintiff’s conduct warranted

termination of employment. Defendants deny the remaining allegations in Paragraph 31 of the

Complaint.

       32.     Defendants deny the allegations in Paragraph 32 of the Complaint and its subparts,

and specifically deny Plaintiff’s characterization of the disciplinary actions of the pleaded

individuals, including that the allegations characterize written documents that speak for themselves,

and that such individuals are “similarly situated”. With respect to Plaintiff’s allegations that the




                                                 5
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 6 of 20




pleaded individuals are cisgender, Defendants lack sufficient knowledge and information to form a

belief about the truth of the allegations and therefore deny them.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                        AS TO COUNT III

       33.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       34.     Defendants deny the allegations in Paragraph 34 of the Complaint.

       35.     Defendants deny the allegations in Paragraph 35 of the Complaint.

       36.     Defendants deny the allegations in Paragraph 36 of the Complaint.

       37.     Defendants admit only that Plaintiff was suspended from employment with

PowerBack on or around February 13, 2020 and that Plaintiff’s employment was terminated on or

about March 2, 2020. Defendants deny the remaining allegations in Paragraph 37 of the Complaint.

       38.     Defendants deny the allegations in Paragraph 38 of the Complaint.

       39.     Defendants deny the allegations in Paragraph 39 of the Complaint that Plaintiff was

wrongfully discharged/terminated, and with respect to the remaining allegations Defendants lack

sufficient knowledge and information to form a belief about the truth of the allegations and therefore

deny them.

       40.     Defendants admit only that Plaintiff’s union mentioned a grievance involving

Plaintiff. Defendants lack sufficient knowledge and information to form a belief about the truth of

the remaining allegations in Paragraph 40 of the Complaint and therefore deny them.




                                                  6
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 7 of 20




       41.     Defendants admit only PowerBack determined that Plaintiff’s conduct warranted

termination of employment. Defendants deny the remaining allegations in Paragraph 41 of the

Complaint.

       42.     Defendants deny the allegations in Paragraph 42 of the Complaint and its subparts,

and specifically deny Plaintiff’s characterization of the disciplinary actions of the pleaded

individuals, including that the allegations characterize written documents that speak for themselves,

and that such individuals are “similarly situated”. With respect to Plaintiff’s allegations that the

pleaded individuals are cisgender, Defendants lack sufficient knowledge and information to form a

belief about the truth of the allegations and therefore deny them.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                        AS TO COUNT IV

       43.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       44.     The allegations in Paragraph 44 of the Complaint and its subparts are conclusions of

law to which no response is required. To the extent Paragraph 44 and its subparts contain factual

allegations, they are denied, including as follows with respect to the subparts:

               a.      Defendants lack sufficient knowledge and information to form a belief about

                       the truth of the allegations in Paragraph 44(a) and therefore deny the

                       allegations.




                                                  7
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 8 of 20




               b.      Defendants lack sufficient knowledge and information to form a belief about

                       the truth of the allegations in Paragraph 44(b) and therefore deny the

                       allegations.

               c.      Defendants deny the allegations in Paragraph 44(c) relating to Defendants.

               d.      Defendants deny the allegations in Paragraph 44(d).

               e.      Defendants lack sufficient knowledge and information to form a belief about

                       the truth of the allegations in Paragraph 44(e) and therefore deny the

                       allegations.

       45.     The allegations contained in Paragraph 45 of the Complaint and its subparts are

conclusions of law to which no response is required. To the extent Paragraph 45 and its subparts

contains factual allegations, they are denied.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                        AS TO COUNT V

       46.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       47.     Defendants deny the allegations in Paragraph 47 of the Complaint.

       48.     Defendants deny the allegations in Paragraph 48 of the Complaint.

       49.     Defendants deny the allegations in Paragraph 49 of the Complaint.

       50.     Defendants admit only that Plaintiff was suspended from employment with

PowerBack on or around February 12, 2020 and that Plaintiff’s employment was terminated on or

about March 2, 2020. Defendants deny the remaining allegations in Paragraph 50 of the Complaint.



                                                 8
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 9 of 20




       51.     Defendants deny the allegations in Paragraph 51 of the Complaint.

       52.     Defendants deny the allegations in Paragraph 52 of the Complaint that Plaintiff was

wrongfully discharged/terminated, and with respect to the remaining allegations Defendants lack

sufficient knowledge and information to form a belief about the truth of the allegations and therefore

deny them.

       53.     Defendants admit only that Plaintiff’s union mentioned a grievance involving

Plaintiff. Defendants lack sufficient knowledge and information to form a belief about the truth of

the remaining allegations in Paragraph 53 of the Complaint and therefore deny them.

       54.     Defendants admit only PowerBack determined that Plaintiff’s conduct warranted

termination of employment. Defendants deny the remaining allegations in Paragraph 54 of the

Complaint.

       55.     Defendants deny the allegations in Paragraph 55 of the Complaint and its subparts,

and specifically deny Plaintiff’s characterization of the disciplinary actions of the pleaded

individuals, including that the allegations characterize written documents that speak for themselves,

and that such individuals are “similarly situated”. With respect to Plaintiff’s allegations that the

pleaded individuals are cisgender, Defendants lack sufficient knowledge and information to form a

belief about the truth of the allegations and therefore deny them.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                        AS TO COUNT VI

       56.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.



                                                  9
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 10 of 20




       57.     The allegations contained in Paragraph 57 of the Complaint and its subparts are

conclusions of law to which no response is required. To the extent Paragraph 57 and its subparts

contains factual allegations, they are denied.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                       AS TO COUNT VII

       58.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       59.     Defendants deny the allegations in Paragraph 59 of the Complaint.

       60.     Defendants deny the allegations in Paragraph 60 of the Complaint.

       61.     Defendants deny the allegations in Paragraph 61 of the Complaint.

       62.     Defendants admit only that Plaintiff was suspended from employment with

PowerBack on or around February 12, 2020 and that Plaintiff’s employment was terminated on or

about March 2, 2020. Defendants deny the remaining allegations in Paragraph 62 of the Complaint.

       63.     Defendants deny the allegations in Paragraph 63 of the Complaint.

       64.     Defendants lack sufficient knowledge and information to form a belief about the

truth of the allegations in Paragraph 64 of the Complaint and, therefore, deny the allegations.

       65.     Defendants admit only that Plaintiff’s union mentioned a grievance involving

Plaintiff. Defendants lack sufficient knowledge and information to form a belief about the truth of

the remaining allegations in Paragraph 65 of the Complaint and therefore deny them.




                                                 10
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 11 of 20




       66.     Defendants admit only PowerBack determined that Plaintiff’s conduct warranted

termination of employment. Defendants deny the remaining allegations in Paragraph 66 of the

Complaint.

       67.     Defendants deny the allegations in Paragraph 67 of the Complaint and its subparts,

and specifically deny Plaintiff’s characterization of the disciplinary actions of the pleaded

individuals, including that the allegations characterize written documents that speak for themselves,

and that such individuals are “similarly situated”. With respect to Plaintiff’s allegations that the

pleaded individuals are cisgender, Defendants lack sufficient knowledge and information to form a

belief about the truth of the allegations and therefore deny them.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                       AS TO COUNT VIII

       68.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       69.     The allegations in Paragraph 69 of the Complaint and its subparts are conclusions of

law to which no response is required. To the extent Paragraph 69 and its subparts contain factual

allegations, they are denied, including as follows with respect to the subparts:

               a.      Defendants lack sufficient knowledge and information to form a belief about

                       the truth of the allegations in Paragraph 69(a) and therefore deny the

                       allegations.




                                                 11
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 12 of 20




               b.      Defendants lack sufficient knowledge and information to form a belief about

                       the truth of the allegations in Paragraph 69(b) and therefore deny the

                       allegations.

               c.      Defendants deny the allegations in Paragraph 69(c) relating to Defendants.

               d.      Defendants deny the allegations in Paragraph 69(d).

               e.      Defendants lack sufficient knowledge and information to form a belief about

                       the truth of the allegations in Paragraph 69(e) and therefore deny the

                       allegations.

       70.     The allegations contained in Paragraph 70 of the Complaint and its subparts are

conclusions of law to which no response is required. To the extent Paragraph 70 and its subparts

contains factual allegations, they are denied.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                        AS TO COUNT IX

       71.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       72.     Defendants deny the allegations in Paragraph 72 of the Complaint.

       73.     Defendants deny the allegations in Paragraph 73 of the Complaint.

       74.     Defendants deny the allegations in Paragraph 74 of the Complaint.

       75.     Defendants admit only that Plaintiff was suspended from employment with

PowerBack on or around February 12, 2020 and that Plaintiff’s employment was terminated on or

about March 2, 2020. Defendants deny the remaining allegations in Paragraph 75 of the Complaint.



                                                 12
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 13 of 20




       76.     Defendants deny the allegations in Paragraph 76 of the Complaint.

       77.     Defendants lack sufficient knowledge and information to form a belief about the

truth of the allegations in Paragraph 77 of the Complaint and therefore deny the allegations.

       78.     Defendants admit only that Plaintiff’s union mentioned a grievance involving

Plaintiff. Defendants lack sufficient knowledge and information to form a belief about the truth of

the remaining allegations in Paragraph 78 of the Complaint and therefore deny them.

       79.     Defendants admit only PowerBack determined that Plaintiff’s conduct warranted

termination of employment. Defendants deny the remaining allegations in Paragraph 79 of the

Complaint.

       80.     Defendants deny the allegations in Paragraph 80 of the Complaint and its subparts,

and specifically deny Plaintiff’s characterization of the disciplinary actions of the pleaded

individuals, including that the allegations characterize written documents that speak for themselves,

and that such individuals are “similarly situated”. With respect to Plaintiff’s allegations that the

pleaded individuals are cisgender, Defendants lack sufficient knowledge and information to form a

belief about the truth of the allegations and therefore deny them.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                        AS TO COUNT X

       81.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.




                                                 13
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 14 of 20




       82.     The allegations contained in Paragraph 82 of the Complaint and its subparts are

conclusions of law to which no response is required. To the extent Paragraph 82 and its subparts

contains factual allegations, they are denied.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                        AS TO COUNT XI

       83.     Defendants incorporate by reference their responses to the preceding paragraphs as

though set forth fully herein.

       84.     Defendants deny the allegations in Paragraph 84 of the Complaint.

       85.     Defendants deny the allegations in Paragraph 85 of the Complaint.

       86.     Defendants deny the allegations in Paragraph 86 of the Complaint.

       87.     Defendants admit only that Plaintiff was suspended from employment with

PowerBack on or around February 12, 2020 and that Plaintiff’s employment was terminated on or

about March 2, 2020. Defendants deny the remaining allegations in Paragraph 87 of the Complaint.

       88.     Defendants deny the allegations in Paragraph 88 of the Complaint.

       89.     Defendants lack sufficient knowledge and information to form a belief about the

truth of the allegations in Paragraph 89 of the Complaint and therefore deny the allegations.

       90.     Defendants admit only that Plaintiff’s union mentioned a grievance involving

Plaintiff. Defendants lack sufficient knowledge and information to form a belief about the truth of

the remaining allegations in Paragraph 90 of the Complaint and therefore deny them.




                                                 14
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 15 of 20




       91.     Defendants admit only PowerBack determined that Plaintiff’s conduct warranted

termination of employment. Defendants deny the remaining allegations in Paragraph 91 of the

Complaint.

       92.     Defendants deny the allegations in Paragraph 92 of the Complaint and its subparts,

and specifically deny Plaintiff’s characterization of the disciplinary actions of the pleaded

individuals, including that the allegations characterize written documents that speak for themselves,

and that such individuals are “similarly situated”. With respect to Plaintiff’s allegations that the

pleaded individuals are cisgender, Defendants lack sufficient knowledge and information to form a

belief about the truth of the allegations and therefore deny them.

       WHEREFORE, Defendants request that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.

                                  AFFIRMATIVE DEFENSES

       Defendants, individually and collectively, assert the following affirmative and other

defenses, and reserve the right to assert additional defenses and/or supplement, alter, amend,

and change their Answer upon learning additional facts from various parties to this suit or upon

completion of further discovery and investigation.

                               FIRST AFFIRMATIVE DEFENSE

       The Complaint as a whole, and each claim individually, fails to state a claim upon which

relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Any action taken by Defendants with respect to Plaintiff, if any, was taken in good faith,

in a reasonable manner and fashion, and for legitimate and lawful reasons.


                                                 15
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 16 of 20




                               THIRD AFFIRMATIVE DEFENSE

       Defendants did not breach or violate any duty owed to, or right of, Plaintiff under any

law or statute.

                             FOURTH AFFIRMATIVE DEFENSE

       At all times relevant to the allegations contained in the Complaint, Defendants acted in

full conformity with the applicable laws with respect to Plaintiff, and did not discriminate,

retaliate or take any other illegal action against Plaintiff on the basis of any characteristic

protected under the law.

                               FIFTH AFFIRMATIVE DEFENSE

       Defendants exercised reasonable care to prevent and correct promptly any alleged

discriminatory, retaliatory, and/or harassing behavior in the workplace, and Plaintiff

unreasonably failed to take advantage of any such preventative or corrective opportunities, or to

avoid harm otherwise.

                               SIXTH AFFIRMATIVE DEFENSE

       Defendants took no adverse action regarding Plaintiff because of any alleged, actual, or

perceived disability or membership in any other protected category, or any alleged protected

conduct by Plaintiff, nor did Plaintiff engage in any protected activity.

                            SEVENTH AFFIRMATIVE DEFENSE

       Upon information and belief, the Complaint is barred, in whole or in part, by the applicable

statutes of limitations and/or Plaintiff’s failure to exhaust or comply with the governing

administrative remedies and procedural prerequisites to filing suit.

                              EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff is not a qualified individual with a disability.


                                                  16
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 17 of 20




                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff did not seek a reasonable accommodation, and any failure to engage in the

interactive process is due to Plaintiff.

                              TENTH AFFIRMATIVE DEFENSE

       Plaintiff cannot demonstrate that Plaintiff’s termination from employment was causally

related to any exercise of protected activity by Plaintiff, which Defendants deny occurred.

                           ELEVENTH AFFIRMATIVE DEFENSE

       In the event that Plaintiff can demonstrate that an impermissible factor was a motivating

factor in the employment decision that Plaintiff challenges, which Defendants deny, Plaintiff is

not entitled to money damages or other relief because the same actions would have been taken

in the absence of any impermissible factor, and accordingly there is no liability to Plaintiff.

                            TWELFTH AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff’s claims are barred in whole or in part by the

doctrine of unclean hands and/or by the conduct of Plaintiff or another person for whom

Defendants are not legally responsible.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff’s Complaint is barred in whole/part by the

doctrines of waiver, res judicata, estoppel, accord and satisfaction, fraud, release, and latches.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Defendants are not liable for any averred actions or omissions on the part of their

employees/agents insofar as such persons were not acting within the scope of their

employment/agency, and/or their actions were contrary to their good-faith efforts to comply with

the anti-discrimination and other governing laws.


                                                17
         Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 18 of 20




                            FIFTEENTH AFFIRMATIVE DEFENSE

       The Complaint as a whole, and each claim individually, fail to state a claim for

compensatory or punitive damages, liquidated damages, equitable or injunctive relief, interest,

costs or attorney’s fees, nor is Plaintiff entitled to this relief under governing law and/or the facts

of this case.

                            SIXTEENTH AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff’s claims are barred in whole or in part by the

exclusivity provision of the Pennsylvania Worker's Compensation Act, or comparable laws.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

       If Plaintiff suffered any damages or losses, such damages or losses were caused in whole

or in part by Plaintiff’s own acts, omissions or conduct, or by the acts, omissions or conduct of

parties other than Defendants, about which Defendants had no knowledge and are not legally

responsible.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

       Defendants did not cause Plaintiff to suffer any damages or losses.

                            NINETEENTH AFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff failed to mitigate any alleged damages.

       WHEREFORE, Defendants requests that the Court enter judgment in their favor, dismiss

the Complaint in its entirety with prejudice, award costs, and grant such other relief as the Court

deems just and equitable.




                                                  18
        Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 19 of 20




                                           Respectfully submitted,

                                           GENOVA BURNS LLC

Dated: April 12, 2021                      /s/ James Bucci___________
                                           By: James Bucci, Esq.
                                           Lawrence Bluestone, Esq.
                                           1600 Market Street, Suite 1650
                                           Philadelphia, PA 19103
                                           Tel: (215) 564-0444
                                           Email: jbucci@genovaburns.com
                                           Email: lbluestone@genovaburns.com

                                           Attorneys for Defendants




                                      19
           Case 2:21-cv-00551-CMR Document 4 Filed 04/12/21 Page 20 of 20




                              CERTIFICATE OF SERVICE

         I hereby certify that the foregoing was filed through the Court’s ECF system and

forwarded through ECF to be served on all counsel of record.



                                                  /s/ James Bucci__________

Dated: April 12, 2021



#15898136v1 (23836.026)




                                             20
